Title: To Thomas Jefferson from Samuel Latham Mitchill, 12 July 1808
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Newyork, July 12th. 1808
                  
                  Punqua Wingchong, a Chinese merchant, will be the bearer of this note of introduction. He came to Newyork about nine months ago, on business of a commercial nature, and has resided during that time, partly here and partly in Nantucket. Having completed the object of his visit to the United States, he is desirous of returning to Canton, where the affairs of his family and particularly the funeral obsequies of his grandfather, require his solemn attention.
                  This stranger is represented to me as a man of respectability and good standing in his own Country; and is consequently intitled to a corresponding regard and treatment in ours.
                  The chief object of his visit to Washington is to sollicit the means of departure, in some way or other, to China; but he feels at the same time a strong desire to see the Chief executive officer of the United States. He will be accompanied by Mr. Palmer, an inhabitant of Newyork who will aid him in stating his request and in explaining his meaning. This gentleman, in addition to many other valuable qualities, possesses admirable skill in acquiring languages; and he is perhaps already master of more living tongues than any person among us. As an evidence of which he has already made considerable progress in Chinese.
                  While I recommend these two persons to the notice of the president, I beg leave to accompany the recommendation, with the expression of my high & respectful consideration.
                  
                     Sam L Mitchill 
                     
                  
               